Citation Nr: 1759697	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  10-22 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral lower extremity peripheral neuropathy (PN), to include as due to bilateral plantar fasciitis and, to include as due to exposure to Agent Orange.  


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his Wife


ATTORNEY FOR THE BOARD

K. Lynch, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1969 to February 1972, from December 1973 to December 1976, and from September 1977 to December 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2009 rating decision by a Department of Veterans Affairs (VA) Regional Offices (RO) in Columbia, South Carolina.  The claims are now properly before the RO in St. Petersburg, Florida.

The Veteran and his spouse appeared and testified at a personal hearing in November 2012 before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the record.

The PN claim was previously before the Board in February 2013 and December 2015.  The Board remanded the claim for additional development, to include providing VA examinations.

While the Veteran has not provided a waiver of new evidence provided in December 2016 after the last Supplemental Statement of the Case in July 2016, a waiver is not required since the Veteran is receiving a full grant of benefits.


FINDING OF FACT

There is an approximate balance of positive and negative evidence as to whether the Veteran's PN as due to herbicide exposure is related to his military service



CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, PN as due to herbicide exposure was incurred in or aggravated by active duty military service.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C. § 1110. 

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Also, if a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service (except for chloracne and acute and subacute peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C. § 1116; 38 C.F.R. § 3.307, 3.309(e).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

As an initial matter, the Board concedes that the Veteran has current PN, thus satisfying Shedden element one.  

Furthermore, the Veteran's DD-214 indicates service in Vietnam between January 9, 1962, and ending on May 7, 1975.  As such, the Veteran is presumed to have been exposed during service to an herbicide agent.  Thus, the analysis now turns to whether the Veteran manifested PN symptoms at 10 percent within one year of service to be entitled to direct service connection, or whether the claimed PN is otherwise related to military service, to include exposure to herbicides therein.

In March 2013, the Veteran appeared for a VA examination.  During the examination, the Veteran told the VA examiner: 

My feet hurts, burning, tingling since military.  It's getting worse over the years.  I cannot say when I noticed any change.  Maybe since 2007 it's more of a stabbing, burning pain.  I also noticed numbness, tingling off and on in my thighs for about 10 years.  

The VA examiner opined that the Veteran's PN was not caused by, or aggravated by, or as a result of his military service.  

In July 2016, the Veteran had another VA examination.  The VA examiner noted that the Veteran had only reported PN within the prior 8 to 10 years of the July 2016 examination, and 20 to 25 years after service.  As such, the VA examiner opined that there was no current available evidence to support such delay in onset of neuropathy after exposure to toxic chemical Agent Orange.

Finally, in December 2017, a VA addendum opinion was received by the Board.  The Board asked the VA examiner to answer the question of whether it was at least as likely as not (50 percent or greater) that the Veteran had peripheral neuropathy in his lower extremities that was (a) caused by, or (b) has been permanently aggravated by, his service-connected plantar fasciitis.  In rendering a negative opinion as to whether the PN is due to plantar fasciitis, the VA examiner nevertheless made the following statement:  

In the Veteran's March 28, 1013 examination, he states that, 'My feet hurts, burning, tingling since military.  It's getting worse over the years.'  This appears to be neuropathy present since his military service.  As discussed earlier, neuropathy is not caused by plantar fasciitis.  His neuropathy and plantar fasciitis are more than likely two separate problems, neither one causing the other.  In this veteran's case, he may have neuropathy since his military service, possibly caused by Agent Orange.  However, in the July 16, 206 exam it states the Veteran's neuropathy was only within the past 10 years and therefore not caused by military service.

The Board has weighed the March 2013, July 2016, and December 2017 VA opinions closely.  The Board accords the March 2013 and July 2016 VA opinions little probative value since they both did not address the Veteran's statement that he had experienced PN symptoms of burning, tingling, and hurting feet "since the military" in denying the Veteran's direct service connection claim based on the herbicide presumption.  In contrast, the Board accords the December 2017 VA opinions more probative value because the December 2017 VA examiner opined that the Veteran's PN had been possibly caused by his exposure to Agent Orange in service based on consideration of the Veteran's testimony that he experienced PN "since the military."

As the evidence for and the evidence against the Veteran's claim is at the least in relative equipoise, the Board affords the Veteran the benefit of the doubt, and finds there is medical evidence of record establishing a link between the Veteran's current PN and PN since leaving service based on the presumption of exposure to Agent Orange. Accordingly, the Board finds that a grant of service connection is warranted for PN.

Since the Veteran has been granted PN service connection on a direct basis, no analysis for entitlement on a secondary basis is required.


ORDER

Entitlement to service connection for bilateral lower extremity peripheral neuropathy, to include as secondary to a service-connected disability or due to herbicide exposure is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


